DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of Applicant's claim for priority under 35 U.S.C. § 119(e) with reference to Application Number:  62/737,964 filed on 9/28/2018.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "a first plurality of percussive devices" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if these are a part of the plurality of percussive devices as recited in claim 1, or a different set of devices. The claim should be corrected to clarify if this is the same plurality of percussive devices or a new plurality 
Claim 7 recites the limitation "a second plurality of percussive devices" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if these are a part of the plurality of percussive devices as recited in claim 1, or a different set of devices. The claim should be corrected to clarify if this is the same plurality of percussive devices or a new plurality of devices. Further, the limitation “a second plurality” implies that there is a first plurality of devices. However, a first plurality is not previously recited in the claim. Based upon applicant’s specification, it is suggested to amend the claim to recite --wherein the plurality of percussive devices comprises a first plurality of percussive devices on the rear panel of the torso covering--. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-4, 8-9, 15, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nickelson (US PGPub 2014/0257153).
Regarding claim 1, Nickelson teaches a percussion therapy apparatus (see fig. 6 and abstract) for providing percussion therapy to a patient’s body (see paragraph 8), the percussion therapy apparatus comprising: 
A torso covering for securing to a patient’s torso (see Fig. 6, vest 1 covering the patient’s torso), the torso covering including a front panel having an interior side for engaging the patient’s chest (see Figs. 6 and 7, front panel 24; see paragraph 37) and a rear panel having an interior side for engaging the patient’s back (see Fig. 7, rear panel 23; see paragraph 37), and
A plurality of percussive devices (Fig. 8, multiple power pods 19 coupled to the vest; see Fig. 7) coupled to the torso covering (see Figs. 7 and 8, percussive elements 19 coupled to the torso covering via pockets 29) to provide percussive force to the patient’s torso (see paragraphs 37 and 42), the percussive devices each including an eccentric mass that rotates about an axis (see paragraph 42 and figs. 9a through 9d; eccentric mass 60 rotates about shaft 52), which is generally parallel with an underlying portion of the patient’s torso 
Regarding claim 2, Nickelson further teaches a motor to rotate the eccentric mass about the axis (Fig. 9d, motor 53; see paragraph 42).
Regarding claim 3, Nickelson further teaches wherein the eccentric mass includes a center of gravity, and wherein a rod extends from the motor and couples to the eccentric mass at a position off the center of gravity of the eccentric mass (See Figs. 9D and 10A and paragraph 42; the percussive devices use an eccentric rotating mass to cause vibrations, this is a well-known type of motor for providing vibration in haptic devices, the shaft 62 is mounted to the eccentric mass 60 at a location off-set from the center of gravity, therefore, when the shaft rotates, the uneven force causes vibrations).
Regarding claim 4, Nickelson further teaches wherein the eccentric mass rotates to a disengaged position when the motor is turned off (see Fig. 9C and paragraph 44, the mass rotates in use and is driven by the motor, when the power to the motor is turned off, the eccentric will have rotated to a position, the position being a disengaged position as the motor is no longer driving the eccentric).
Regarding claim 8, Nickelson further teaches wherein the torso covering includes a vest (see Fig. 6 and paragraph 37).
Regarding claim 9, Nickelson further teaches wherein the torso covering includes a wrap (see Fig. 5A through 5D and paragraph 43).
Regarding claim 15, Nickelson further teaches a power source releasably coupled to the torso covering (Fig. 1B; see paragraph 36, the power source may be a replaceable battery).
Regarding claim 17, Nickelson further teaches a power port coupled to the torso covering (fig. 1, 15; see paragraph 35, the power source may be a plug connected to an outlet).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nickelson (US PGPub 2014/0257153) as applied to claim 3 above, and in view of Oguma et al. (US PGPub 2001/0011160).
Regarding claim 5, Nickelson teaches all previous elements of the claim as stated above. Nickelson does not teach a magnet coupled to the rod, and a sensor configured to detect a magnetic field from the magnet to determine a rotational position of the eccentric mass.
However, Oguma teaches an analogous device providing percussive effect to a user (see fig. 1 and paragraph 3) wherein the device comprises an eccentric mass (Fig. 28B, eccentric mass 155) with a rod (Fig. 28A, 124) comprising a magnet (Fig. 30, 227) coupled to the rod (see Fig. 30, magnet 227 embedded in disk 226 surrounding the rod), and a sensor (fig. 30, 228a) configured to detect a magnetic field from the magnet to determine a rotational position of the eccentric mass (see paragraphs 157-158, this configuration is used to determine the eccentric position of the eccentric cam portion of the eccentric cam body).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify Nickelson to have a magnet and a sensor to detect a magnetic field from the magnet to determine a position of the eccentric mass, as taught by Oguma, for the purpose of precisely controlling the position of the eccentric mass (see paragraphs 158-159 of Oguma).
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Nickelson (US PGPub 2014/0257153) as applied to claim 1 above, and in view of Houston (9,764,357).
Regarding claim 6, Nickelson further teaches a first plurality of percussive devices on the front panel of the torso covering (see Fig. 7, multiple pockets 21 for multiple percussive devices 19). Nickelson does not teach the eccentric masses of the first plurality of percussive devices synchronized to be simultaneously in the same angular orientation relative to the axis.
However, Houston teaches an analogous vibration device comprising vibration actuators (see abstract) wherein the eccentric masses of the first plurality of percussive devices are synchronized to be simultaneously in the same angular orientation relative to the axis (see Figs 71 and 72; see also col. 52, lines 9-57).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the percussive devices of Nickelson to be synchronized in the same angular orientation, as taught by Houston, for the purpose of increasing the magnitude of vibration applied by the percussive devices (see col. 52, lines 39-51 of Houston) and enhance the therapeutic effect of the percussive device of Nickelson.
Regarding claim 7, Nickelson further teaches a second plurality of percussive devices on the rear panel of the torso covering (see Fig. 7, multiple pockets 21 for multiple percussive devices 19). Nickelson does not teach the eccentric masses of the second plurality of percussive devices synchronized to be simultaneously in the same angular orientation relative to the axis.
However, Houston teaches an analogous vibration device comprising vibration actuators (see abstract) wherein the eccentric masses of the plurality of percussive devices are synchronized to be simultaneously in the same angular orientation relative to the axis (see Figs 71 and 72; see also col. 52, lines 9-57).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the percussive devices of Nickelson to be synchronized in the same angular orientation, as taught by Houston, for the purpose of increasing the magnitude of vibration applied by the percussive devices (see col. 52, lines 39-51 of Houston) and enhance the therapeutic effect of the percussive device of Nickelson.
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Nickelson (US PGPub 2014/0257153) as applied to claim 1 above, and in view of Shockley Jr. et al. (US 9,895,287).
Regarding claim 10, Nickelson further teaches a user interface coupled to the torso covering and in communication with the plurality of percussive devices (see Figs 1 and 4, control device 9; see paragraph 41) and configured to receive the user input for adjusting percussive force of the plurality of percussive devices 
Nickelson does not teach that the user interface is releasably coupled to the torso covering.
However, Shockley teaches an analogous percussive vest (see abstract and fig. 1) wherein the user interface is releasably coupled to the torso covering (fig. 1, controller 140 coupled to torso covering 100; see col. 10, lines 22-40).
Nickelson teaches that the user interface can take on any forms known in the art (see paragraph 42). Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the user interface of Nickelson to be releasably coupled, as taught by Shockley, for the purpose of allowing the unit to be easily replaced if it becomes damaged.
Regarding claim 11, Nickelson teaches all previous elements of the claim as stated above. Nickelson does not teach wherein the user interface is releasably coupled to the front panel. 
However, However, Shockley teaches an analogous percussive vest (see abstract and fig. 1) wherein the user interface is releasably coupled to the front panel (see Fig. 1, controller 140 coupled to the front panel).
Nickelson teaches that the user interface can take on any forms known in the art (see paragraph 42). Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the user interface of Nickelson to be releasably coupled, as taught by Shockley, for the purpose of allowing the unit to be easily replaced if it becomes damaged.
Claims 12-14 is rejected under 35 U.S.C. 103 as being unpatentable over Nickelson (US PGPub 2014/0257153) as applied to claim 1 above, and in view of Venkataraya et al. (US PGPub 2017/0100304).
Regarding claim 12, Nickelson teaches all previous elements of the claim as stated above. Nickelson does not teach wherein the front panel of the torso covering comprises a first section and a second section coupled to each other at a medial intersection. 
However, Venkataraya teaches an analogous wearable percussive device (see abstract and Fig. 1) wherein the front panel of the torso covering (see fig. 2 showing the front panel of the vest) comprises a first section and a second section coupled to each other at a medial intersection (see Fig. 1A and 2, left and right sides 80A and 80B of the front panel are coupled together via the zipper section located medially between).
Nickelson teaches that the vest embodiment may take a variety of configurations and designs (see paragraph 37) Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the torso covering of Nickelson to comprise a first and section coupled medially, as taught by Venkataraya, for the purpose of providing a vest configuration that allows the user to easily don and remove the device (see paragraph 22 of Venkataraya).
Regarding claim 13, Nickelson, as modified by Venkataraya, further teaches wherein the first and second sections are releasably coupled at the medial intersection by a zipper assembly having first and second zipper portions attached to the first and second sections, respectively (see Figs. 1A and 2, each side 80A and 80B has the teeth of the zipper closure attached, the two sides are zipped together by zipper 78 for releasable coupling).
Regarding claim 14, Nickelson, as modified by Venkataraya, further teaches wherein the first and second zipper portions each having a top end and bottom end (see Fig. 1A, each section having a top and bottom end) and are each angled between its respective top and bottom ends within the range of about 1 to about 5 degrees from the sagittal plane in opposite lateral directions (see Fig. 1A, the zipper portions angle laterally and are brought together by the zipper, an angle more than this range would apply a force hard to overcome with the zipper for the user).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Nickelson (US PGPub 2014/0257153) as applied to claim 1 above, and in view of DeVlieger et al. (US PGPub 2014/0012167).
Regarding claim 16, Nickelson teaches all previous elements of the claim as stated above. Nickelson does not teach a break button for pausing a percussion cycle of the plurality of percussive devices.
However, DeVlieger teaches an analogous wearable percussive device (see abstract and Fig. 1) comprising a break button for pausing a percussion cycle of the plurality of percussive devices (see paragraph 60).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the interface of Nickelson to include a pause button, as taught by DeVlieger, for the purpose of allowing the user to take a break to clear their airways if necessary (see paragraph 60 of DeVlieger).
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Nickelson (US PGPub 2014/0257153) as applied to claim 1 above, and in view of Drlik et al. (US PGPub 2014/0005579).
Regarding claim 18, Nickelson teaches all previous elements of the claim as stated above. Nickelson does not teach wherein the at least one of the front panel and the rear panel includes an inner pane, an outer pane, and a frame pane disposed.
However, Drlik teaches an analogous wearable percussive device (see abstract and Fig. 1) wherein the at least one of the front panel and the rear panel (see Fig. 2 showing front panel) includes an inner pane, an outer pane, and a frame pane disposed (see Fig. 4, inner layer 70, outer textile layer 60, inner frame 30).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the front panel of Nickelson to be multilayered, as taught by Drlik, for the purpose of protecting the percussive device while providing comfort to the user (see paragraph 32 of Drlik).
Regarding claim 19, Nickelson, as modified, further teaches wherein the inner and outer pane comprise compression foam and the frame pane comprises a semi-rigid plastic (see paragraphs 31-32 of Drlik, inner layer 70 made of foam, outer textile layer comprises compression foam, inner, rigid element 30 made of semi-rigid plastic).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Brouqueyre et al. (US PGPub 2008/0108914) which discloses a wearable percussive device for clearing the airways; Smith (US PGPub 2015/0157532) which discloses a portable, .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVANNAH GABRIEL whose telephone number is (571)272-6462.  The examiner can normally be reached on 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.G./Examiner, Art Unit 3785                

/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785